Citation Nr: 0632107	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  03-06 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating for osteophytic medial 
femoral and tibial condyle of the left knee, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for instability of the 
left knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service from July 1958 to 
July 1961.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 RO rating decision that 
continued a rating of 10 percent for osteophytic lipping of 
the medial and femoral condyle of the left knee, and that 
also granted a separate 10 percent evaluation for left knee 
instability.  

The appellant filed a Notice of Disagreement (NOD) with the 
assigned ratings in July 2002, the RO issued a Statement of 
the Case (SOC) in December 2002, and the appellant filed a 
substantive appeal.   The appellant filed a VA Form 9 (Appeal 
to the Board of Veterans' Appeals) in February 2003.

In March 2004, the appellant testified during a hearing 
before a Veterans Law Judge (VLJ) at the RO; a transcript of 
that hearing is of record.   

In July 2004, the Board remanded this matter to the RO, via 
the Appeals Management Center (AMC), .  After accomplishing 
the requested additional action, the RO continued the denial 
of the claim (as reflected in An October 2005 Supplemental 
SOC (SSOC)),  dated in October 2005, and returned the matter 
to the Board.  

In a March 2006 letter, the Board informed the appellant that 
the VLJ who conducted the March 2004 Board hearing is no 
longer with the Board, and that he was entitled to a new 
Board hearing, if he so desired one.  In April 2006, the 
informed the Board in writing that he did not want an 
additional hearing.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

3.  Medical evidence of record shows that the appellant does 
not have compensable limitation of flexion of the left knee, 
but has limitation of extension of the left knee consistent 
with the criteria for a 10 percent rating, and additional 
functional loss due to pain, fatigability, and lack of 
endurance.

3.  While the appellant has been competently diagnosed with 
instability of the left knee, there is no showing of more 
than slight instability.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for a rating of 20 percent, but no 
higher, for osteophytic medial femoral and tibial condyle of 
the left knee are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 
4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 
5261 (2006).

2.  The criteria for a rating in excess of 10 percent for 
instability of the left knee are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.20, 4.25, 4.71a, Diagnostic Code 5257 
(2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003). The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The Board finds that, considering the claim in light of the 
duties imposed by the VCAA and its implementing regulations, 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

In an October 2001 pre-rating letter, the RO advised the 
appellant and his representative of VA's duties under the 
VCAA.  While the October 2001 letter erroneously cited the 
criteria for establishing entitlement to service connection, 
and not the criteria for establishing entitlement to an 
increased rating, this error was corrected in a July 2004 
post-rating letter; the later letter provided notice that, 
top establish entitlement to an increase, the evidence must 
show that the servic4e-connected disability has gotten worse.  
The June 200 letter also identified the type of evidence 
needed to support the claim, such as recent medical records 
(within the last 12 months).  After each, the appellant and 
his representative were provided opportunities to respond.  
Hence, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support his claim, and that he has been afforded ample 
opportunity to submit such information and evidence. 

The Board also finds that the June 2001 and July 2004 letters 
satisfy  the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained 
that the claimant, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  The June 2001 letter 
advised the appellant that VA would make reasonable efforts 
to help him get medical records, employment records, and 
records from Federal agencies, and asked the appellant to 
provide contact information and authorization to enable the 
RO to obtain records from other medical providers as 
appropriate.  This information was reiterated in the June 
2004 letter; that letter also requested that the appellant 
identify and provide the necessary releases for any medical 
providers from whom he wished VA to obtain additional 
evidence for consideration, and advised the appellant that he 
would be scheduled for a VA medical examination.  The Board 
notes that the July 2004 letter specifically advised the 
appellant, "If there is any other evidence that you think 
will support your claim, please let us know.  If the evidence 
is in your possession not already provided, please send it to 
us."    
  
In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content of notice requirements have 
been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant before and after the rating action 
on appeal.  However, the Board finds that the lack of full 
pre-adjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005) (rev'd on other 
grounds, Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 
5, 2006)).  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and re-
adjudicated after notice was provided (adequate notice was 
completed by the AMC's notice letter in March 2005, and prior 
to the RO's last adjudication of the claim in October 2005 
(as reflected in the SSOC).  Neither in response to the 
documents cited above, nor at any other point during the 
pendency of this appeal, has the appellant informed the RO of 
the existence of any evidence-in addition to that noted 
below-that needs to be obtained prior to adjudication by the 
Board.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formula for all 
possible schedular ratings for an applicable rating code.  In 
this case, the Board notes that this was accomplished in the 
SOC and the SSOC, which suffices for Dingess/Hartman.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with either claim on 
appeal.  The RO has obtained the appellant's service medical 
records and VA treatment records; the appellant has 
identified no other providers having relevant records to be 
obtained.  The appellant was afforded several VA medical 
examinations, and he was afforded a hearing before the Board 
in which to present evidence and argument in support of his 
claim; the reports of those examinations, and the transcript 
of the hearing, is of record.  Significantly, neither the 
appellant nor her representative has identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence in addition to that identified above, that needs to 
be obtained.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with either claim.

The Board notes, at this point, that the appellant's service 
representative has argued that the RO failed to completely 
satisfy the terms of the Board's remand in July 2004, citing 
Stegall v. West, 11 Vet. App. 268 (1998) (holding that where 
the remand orders of the Board were not complied with, the 
Board itself errs in failing to insure compliance, and  in 
such situations the Board must remand back to RO for further 
development).  However, the Board finds that the instructions 
of the remand were substantially followed, in that the 
appellant received a VA medical examination that included a 
determination regarding weakened movement, excessive 
fatigability, or incoordination, as requested.  The medical 
examiner did not cite standard range of motion, as requested; 
however, such information is set forth in a regulation see 
38 C.F.R. § 4.71, Plate II).  Accordingly, the omission of 
such information from the examiner's report does not 
prejudice the veteran.  Further, the remand asked the 
examiner, when feasible, to express his determinations in 
terms of degree of additional range of motion loss, and the 
examiner did so by stating the point at range of motion 
(extension and flexion) beyond which pain resulted, and by 
citing the measured quadriceps strength (3+/5) that supported 
his finding of "some weakened movement."  The Board 
accordingly finds that a Stegall remand for new examination 
is not required.

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on each claim on appeal.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating applies.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered in 
connection reviewed when making a disability determination.  
See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. 
App. 589 (1995).  However, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 ( 1994).  

Historically, in a rating action of April 1962, the RO 
granted service connection and assigned a 0 percent rating 
for osteophytic lipping, medial and tibial condyle, left knee 
(traumatic arthritis).  The 10 percent rating was continued 
in an RO decision in April 1967.  In the March 2002 rating 
decision on appeal, the RO  continued the 10 percent rating 
for osteophytic lipping under the criteria of DC 5003-5261, 
and also granted a separate 10 percent rating for instability 
of the left knee under the criteria of DC 5257.  See 
[Parenthetically, the Board notes that, in July 2002, the 
granted secondary service connection and assigned a 10 
percent rating, each, for right ankle arthralgia and for 
right hip arthralgia, each as secondary to service-connected 
left knee disability.

claimant may be entitled to separate ratings for limitation 
of motion under DCs 5260 and/or 5261, and for recurrent 
subluxation or lateral instability under DC 5257.  Id.

A.  Evaluation of Osteophytic Lipping of the Left Knee

Under the provisions of DC 5003, degenerative arthritis is 
rated under the criteria applicable for limitation of motion 
of the affected part.  In this case, the disability is rated 
under the criteria for limitation of motion of the knee; i.e. 
DC 5260 (limitation of extension) and 5261 (limitation of 
flexion).

Like the RO, the Board has also considered the applicability 
of alternative DCs (other than DCs 5260 and 5261) to evaluate 
the left knee disability, but finds no alternative DC for 
application.  DC 5256 (ankylosis of the knee) is not 
applicable because the evidence does not show that the knee 
is ankylosed.  DCs 5258 (dislocation of semilunar cartilage), 
5259 (removal of semilunar cartilage), 5262 (nonunion or 
malunion of tibia and fibula) and 5263 (genu recurvatum) are 
similarly not for application because the evidence does not 
show that the appellant has any of those conditions.  As 
noted above, the veteran already has been granted separate 
rating, under DC 5257, for instability; hence, that 
diagnostic code is not for application in evaluating the 
disability currently under consideration.

For VA rating purposes, standard range of knee motion is from 
0 degrees (on extension) to 140 degrees (on flexion).  
38 C.F.R. § 4.71, Plate II.  A claimant may be entitled to 
separate ratings for limitation of extension and limitation 
of flexion.  VAOPGCPREC 9-2004.  

Under DC 5260, limitation of flexion to 45 degrees is rated 
at 10 percent, limitation of flexion to 30 degrees is rated 
at 20 percent, and limitation of flexion to 15 degrees is 
rated at 30 percent.

For VA rating purposes, full extension of the knee is to 0 
degrees.  Id.  Under DC 5261, limitation of extension to 10 
degrees is rated at 10 percent; limitation of extension to 15 
degrees is rated at 20 percent; limitation of extension to 20 
degrees is rated at 30 percent; limitation of extension to 30 
degrees is rated at 40 percent; and limitation of extension 
to 45 degrees is rated at 50 percent.  

The Board notes that when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher disability rating when 
functional loss due to limited or excessive movement, pain, 
weakness, excessive fatigability, or incoordination is 
demonstrated, to include during flare-ups and with repeated 
use, if those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

Considering the pertinent evidence of in light of the 
applicable criteria, the Board finds that an increased rating 
of 20 percent, but not more, is assignable for this 
disability.  

During a VA medical examination in November 2001, the 
appellant reported severe pain in the left knee, increased by 
weight bearing and stair climbing; he stated that he could 
not walk more than two blocks due to pain.  Range of motion 
was measured as from 0 to 90 degrees without discomfort.  The 
appellant's strength was measured as 5-/5 in the left leg 
(versus 5/5 in the right leg).  X-rays showed an impression 
of severe osteoarthritis resulting in genu varus deformity, 
and large effusion and intra-articular loose body.  The 
examiner noted no DeLuca factors on examination.

A VA outpatient clinical examiner in December 2003 noted the 
appellant's complaint of severe pain with motion and 
increased ambulation; he stated that the pain did not 
interfere with his sleep and he was able to swim.  The 
appellant subjectively rated his left knee pain as 5/10.  
Quadriceps strength was measured as 4/5.  The appellant was 
started on a series of synvisc injections for pain 
management.

In January 2004, the appellant presented to the VA outpatient 
clinic complaining of pain at a 6/10 or 7/10 level.  He 
stated that he could not walk more than one block, and he 
reported stiffness with prolonged sitting or standing.  His 
strength was measured as 3+/5, and his range of motion was 
measured as from 10 to 90 degrees. 

During the March 2004 Board hearing, the appellant testified 
that his left knee is so painful that it disturbs his sleep 
at night.  He testified that he had to retire from his job as 
a refrigeration engineer due to his leg problem.  The 
appellant is unable to walk for more than a block or so due 
to pain; also, his leg becomes stiff if he walks more than 20 
or 30 paces.

VA outpatient notes in April and May 2004 show that the 
appellant completed his series of synvisc injections with 
some improvement in his knee pain.  His current subjective 
pain level was 4/10 to 5/10, and measured strength was 5-/5.  

During a VA medical examination in August 2004, the most 
recent examination of record, the appellant complained of 
severe leg pain; the pain could flare at any time, but 
especially with prolonged ambulation.  The appellant had some 
pain relief from over-the-counter medication.  On 
examination, the range of motion of the left knee was 10 to 
95 degrees; any attempt at range of motion beyond those 
points resulted in pain.  In regard to DeLuca factors, the 
examiner noted that knee symptoms did occur with repetitive 
motion.  The knee demonstrated excess fatigability, and there 
was some weakened movement; the quadriceps strength was 
measured as 4+/5.  Pain was noted to limit functional ability 
during flare-ups and when used repeatedly.  The examiner 
stated that the left knee pain would impair most types of 
physical employment and any sedentary employment that would 
involve prolonged sitting.  Current X-ray revealed severe 
degenerative joint disease (DJD).

The aforementioned evidence reflects that the appellant's 
measured limitation of flexion of the left knee has not, at 
any time, met the criteria of a compensable rating (i.e., 
limitation to 45 degrees or less) under DC 5260.  Range of 
motion findings also indicated that the appellant's 
limitation of extension meets the criteria for a 10 percent 
rating under DC 5261 (i.e., limitation to 10 degrees) but 
does not approximate the criteria for 20 percent or more 
(i.e., limitation to 20 degrees).  Accordingly, strictly 
applying objective range of motion findings to the rating 
criteria leads to a conclusion that the appellant's 
disability is appropriately rated as 10 percent disabling.  

However, as noted above, the Board must, in addition to 
schedular rating criteria, consider the extent of functional 
loss due to pain and other factors, to include during flare-
ups.  See DeLuca, and 38 C.F.R. §§ 4.40 and 4.45.  
 "Functional loss" may occur as a result of weakness or 
pain on motion; "functional loss" due to pain or weakness 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  See 38 C.F.R. § 4.40.  In 
this case, the August 2004 VA medical examiner made a 
clinical notation that the appellant's left knee disability 
had excessive fatigability, weakened movement, and increased 
pain during flare-ups; the examiner further opined that the 
appellant's knee pain constituted an impairment to most types 
of sedentary and physical employment. While the examiner did 
not quantify the extent of probable additional functional 
loss in the left knee in terms of degrees of motion loss, the 
Board finds that, considering the objective range of motion 
findings along with the extent of conceivable additional 
functional loss during flare-ups (given the examiner's other 
comments), the Board finds that the disability more nearly 
approximates the criteria for the next higher, 20 percent, 
rating under Diagnostic Code 5261.  

The Board finds, however, that there is no basis for 
concluding that, even considering functional loss due to 
pain, weakness and fatigability, the veteran experiences left 
knee limitation of extension to 20 degrees, or limitation of 
flexion to 15 degrees, which is required for assignment of a 
30 percent rating under Diagnostic Codes 5261 or 5260, 
respectively.  Competent evidence simply does not show that 
the degenerative arthritis (osteophytic medial femoral and 
tibial condyle) of the left knee approximates that degree of 
disability. 

Accordingly, the Board finds that a rating of 20 percent, but 
not more, is assignable for osteophytic medial femoral and 
tibial condyle of the left knee. 



B.  Evaluation of Instability of the Left Knee

Instability of the knee is rated under DC 5257.  Under the 
criteria for that code, "slight" instability is rated as 10 
percent disabling, "moderate" instability is rated as 20 
percent disabling, and "severe" instability is rated as 30 
percent disabling.   The terms "slight," "moderate" and 
"severe" are not defined in the rating schedule; rather 
than applying a mechanical formula, VA must evaluate all the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  

During a VA medical examination in November 2001, the 
examiner noted a clinical observation of anterior-posterior 
instability.

During VA outpatient treatment in December 2003 the appellant 
denied giving way or locking up of the knee.  He requested a 
knee brace, apparently for weakness, which was denied ("knee 
brace not indicated at this time"); instead, the appellant 
was started on a regimen of physical therapy to develop the 
quadriceps.  However, in a VA physical therapy noted dated in 
January 2004, the appellant was approved for a knee brace for 
correction of his varus deformity.   

During the March 2004 Board hearing, the appellant testified 
that his left knee is unstable, and that the joint actually 
pops out.  He testified that the knee locks up 10 to 15 times 
per week.  The knee brace helps to keep the knee from giving 
way, but creates problems because it makes the knee 
inflexible.  

VA outpatient notes in April and May 2004 show that the 
appellant complained of stiffness in the morning, but denied 
swelling or buckling. The appellant used his knee brace as 
required.  He reported occasional locking but denied 
buckling. 

During a VA medical examination in August 2004, the most 
recent examination of record, the appellant reported that the 
knee could lock and could also give way.  He was observed to 
wear a left knee brace and to use a cane.  The examiner's 
report is silent in regard to any clinically observed 
instability.

Considering the evidence in light of the above-noted 
criteria, the Board finds no objective evidence upon which to 
find that the instability of the appellant's left knee is 
more than slight overall.  The only clinical verification of 
instability was a notation in the VA medical examination of 
November 2001; there is no clinical evidence that the 
instability approached "moderate" or "severe" levels.  The 
appellant has presented evidence, including sworn testimony, 
to the effect that his left knee is prone to locking and to 
coming out of joint; however, it is readily apparent from his 
testimony that his primary left knee complaint relates to 
pain, not to instability, and that functional loss due pain 
(as it affects his range of motion), is separately rated, as 
discussed above.  There is simply no persuasive evidence that 
the left knee instability, in and of itself, causes the 
appellant at least a "moderate" degree of disability to 
warrant assignment of a higher rating.  

Under these circumstances, the claim for a rating greater 
than 10 percent for instability of the left knee must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the veteran's claim 
for increase for left knee instability, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A 20 percent rating for osteophytic medial femoral and tibial 
condyle of the left knee is granted, subject to the law and 
regulations governing the payment of monetary benefits. 

A rating in excess of 10 percent for instability of the left 
knee is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


